Case: 2:16-cv-00171-GCS-CMV Doc #: 100 Filed: 11/08/18 Page: 1 of 1 PAGEID #: 4944



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JOHN DOE,

              Plaintiff,
                                                      Civil Action 2:16-cv-171
                                                      Judge George C. Smith
       v.                                             Magistrate Judge Chelsey M. Vascura


THE OHIO STATE UNIVERSITY, et al.,

              Defendants.


                                           ORDER

       On June 5, 2018, the Court stayed the existing case schedule pending resolution of

Plaintiff’s Motion for Reconsideration and Motion to Compel. (ECF No. 86.) Both Motions

have been resolved. (ECF Nos. 94 and 99.) Accordingly, the parties are ORDERED to

submit a joint proposed case schedule for the Court’s consideration ON OR BEFORE

DECEMBER 10, 2018.

       IT IS SO ORDERED.



                                                    /s/ Chelsey M. Vascura
                                                   CHELSEY M. VASCURA
                                                   UNITED STATES MAGISTRATE JUDGE
